Title: June 23. Wednesday.
From: Adams, John
To: 


       This Forenoon, fell strangely, yet very easily into Conversation with M.M.
       I went up to him—M.M. said I, how many Persons have you in your Train and that of the Chevalier who speak the German Language?— Only my Servant, said he, besides myself and the Chevalier.—It will be a great Advantage to you said I in America, especially in Pensilvania, to be able to speak German. There is a great Body of Germans in Pennsylvania and Maryland. There is a vast Proportion of the City of Philadelphia, of this Nation who have their Churches in it, two of which one Lutheran the other Calvinist, are the largest and most elegant Churches in the City, frequented by the most numerous Congregations, where the Worship is all in the German Language.
       Is there not one Catholic, said M.M.?—Not a German Church said I. There is a Roman catholic Church in Philadelphia, a very decent Building, frequented by a respectable Congregation, consisting partly of Germans, partly of French and partly of Irish.—All Religions are tolerated in America, said M.M., and the Ambassadors have in all Courts a Right to a Chappell in their own Way. But Mr. Franklin never had any.—No said I, laughing, because Mr. F. had no—I was going to say, what I did not say, and will not say here. I stopped short and laughed.—No, said Mr. M., Mr. F. adores only great Nature, which has interested a great many People of both Sexes in his favour.—Yes, said I, laughing, all the Atheists, Deists and Libertines, as well as the Philosophers and Ladies are in his Train—another Voltaire and Hume. —Yes said Mr. M., he is celebrated as the great Philosopher and the great Legislator of America.—He is said I a great Philosopher, but as a Legislator of America he has done very little. It is universally believed in France, England and all Europe, that his Electric Wand has accomplished all this Revolution but nothing is more groundless. He has done very little. It is believed that he made all the American Constitutions, and their Confederation. But he made neither. He did not even make the Constitution of Pensylvania, bad as it is. The Bill of Rights is taken almost verbatim from that of Virginia, which was made and published two or three Months before that of Philadelphia was begun. It was made by Mr. Mason, as that of Pensilvania was by Timothy Matlack, James Cannon and Thomas Young and Thomas Paine. Mr. Sherman of Connecticutt and Dr. F. made an Essay towards a Confederation about the same Time. Mr. Shermans was best liked, but very little was finally adopted from either, and the real Confederation was not made untill a Year after Mr. F. left America, and but a few Days before I left Congress.
       Who, said the Chevalier, made the Declaration of Independance?— Mr. Jefferson of Virginia, said I, was the Draughtsman. The Committee consisted of Mr. Jefferson, Mr. Franklin, Mr. Harrison, Mr. R. and myself, and We appointed Mr. Jefferson a subcommittee to draw it up.
       I said that Mr. Franklin had great Merit as a Philosopher. His Discoveries in Electricity were very grand, and he certainly was a Great Genius, and had great Merit in our American Affairs. But he had no Title to the Legislator of America.
       Mr. M. said he had Wit and Irony, but these were not the Faculties of Statesmen. His Essay upon the true Means of bringing a great Empire to be a small one was very pretty.—I said he had wrote many Things, which had great Merit and infinite Wit and Ingenuity. His bonhomme Richard was a very ingenious Thing, which had been so much celebrated in France, gone through so many Editions, and been recommended by Curates and Bishops to so many Parishes and Diocesses.
       Mr. M. asked, are natural Children admitted in America to all Priviledges like Children born in Wedlock.—I answered they are not Admitted to the Rights of Inheritance. But their fathers may give them Estates by Testament and they are not excluded from other Advantages.—In France, said M.M., they are not admitted into the Army nor any Office in Government.—I said they were not excluded from Commissions in the Army, Navy, or State, but they were always attended with a Mark of Disgrace.—M.M. said this, No doubt, in Allusion to Mr. Fs. natural Son and natural Son of a natural Son. I let myself thus freely into this Conversation being led on naturally by the Chevalier and Mr. Marbois, on Purpose because I am sure it cannot be my Duty nor the Interest of my Country that I should conceal any of my sentiments of this Man, at the same Time that I due Justice to his Merits. It would be worse than Folly to conceal my Opinion of his great Faults.
      